Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant's election with traverse of Group I and species ((i), rAAV5, loop VIII) in the reply filed on 7/21/2022 is acknowledged.  
The traversal is on the ground(s) that: the claims are related; the claims in Group II are linked to the claims in Group I as the claims in Group II depend on the claims in Group I; as to species, the species have a relationship; infectious rAAV as recited in claim 1 may provide for altered tropism.
This is not found persuasive because: as indicated in the Restriction Action issued 6/10/2022, Groups I and II are independent or distinct because Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, a virus can be used in materially different processes such as for raising antibodies; further Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter; as to the species, the species are independent or distinct because: (loop; AAV) in the instant case, the products are separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; (insertion/substitution; method of administration) in the instant case, the different methods of use patentably distinct steps, products and have patentably distinct effects. In addition, these species are not obvious variants of each other based on the current record; there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/2022.
Claims 1, 4-12 are under consideration.
Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 9/9/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 4-12 are objected to because of the following informalities: Claims 4-12 should recites a comma after dependency (for example, claim 4 should recite “… the virus of claim 1, wherein …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 1, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 4-12 as submitted 7/12/2022.
As to claim 1, the claim recites “a corresponding virus”. It is not clear what corresponding virus refers to, whether it refers to a wild type virus, a corresponding rAAV, or other kind of virus. Further, the claim recites “wherein at least one of the positively charged residues is a lysine”. Based on the placement of the wherein clause in the claim, it is not clear if said clause refers to both (i) and (ii) or just (ii).
Further as to claim 7, it is not clear what “adjacent” means, or what the metes and bounds of the term are. It is noted that specification recites both “adjacent” (p. 3) and “directly adjacent” (p. 8).
Further as to claim 11, the claim recites “the AAV genome”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 4-11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agbandje-McKenna et al. (CN104470945)(See PTO-892: Notice of References Cited)(See also the EPO English specification translation of CN104470945)(See PTO-892: Notice of References Cited).
See claims 1, 4-11 as submitted 7/21/2022.
See also the 35 U.S.C. 112(b) rejection above. For the purposes of this rejection, the wherein clause is interpreted to also apply to embodiment (i) as elected.
It is noted instant claim 1 recites “an infectious recombinant adeno-associated virus (AAV) with altered tropism, comprising: a modified viral capsid that provides the altered tropism and which is capsid altered relative to a corresponding virus without the modification in the viral capsid, wherein the modified viral capsid comprises i) an insertion of one or more positively charged amino acid residues in a portion of the capsid that is exposed to the surface, wherein at least one of the positively charged residues is a lysine.”
Claim 1 recites wherein the modified viral capsid comprises “i) an insertion of one or more positively charged amino acid residues in a portion of the capsid that is exposed to the surface, wherein at least one of the positively charged residues is a lysine”. Such language is interpreted as product by process language reading merely on modified viral capsid comprising lysine in a portion of the capsid that is exposed to the surface (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Agbandje-McKenna et al. teaches: AAV capsid protein comprising a surface exposed lysine in the VP3 region [0012, 0013 of the EPO translation](as recited in claim 1; wherein lysines are at K532, K572, among others); wherein modification includes those also further to serine, threonine and/or tyrosine [0012](as recited in claim 1; reading on altered tropism; see also 0098 teaching substitution of residues); infectious [0026](as recited in claim 1); wherein an otherwise modification to serine and threonine for example comprises 2 amino acids (as recited in claims 4, 5); arginine substitution [0014, 0091] as well as histidine substitution [0067](wherein arginine and histidine are positively charged amino acids [0222]; as recited in claims 6, 7, 8, wherein presence of a lysine as indicated above and substituted arginine reads on two or more residues are inserted; see also the 35 U.S.C. 112(b) rejection above as to adjacent; see also wherein [0092 teaches lysine residues for example at K544, K549, K556 (as recited in claims 7, 9)); AAV5 [0053](as recited in claim 10); exogenous polynucleotide [0041](as recited in claim 11).
Thus, Agbandje-McKenna et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1, 4-7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al. (US20130011432)(See PTO-892: Notice of  References Cited).
See claims 1, 4-7, 9, 11 as submitted 7/21/2022.
See also the 35 U.S.C. 112(b) rejection above. For the purposes of this rejection, the wherein clause is interpreted to also apply to embodiment (i) as elected.
Crystal et al. teaches: replication competent adenovirus (interpreted as reading on infectious as recited in claim 1)[0033]; AAV embodiments [0077](as recited in claim 1); modifications including deletion, mutation or replacement [0039]; wherein adenovirus includes disrupted coat protein and conjugated antigen (abstract)(reading on modified, altered tropism, capsid altered as recited in claim 1); including hexon, fiber protein [0027]; wherein suitable residues include amino acids within the exposed loops [0044](as recited in claim 7); including exposed lysine residues on adenoviral capsid protein (e.g. hexon)[0065](as recited in claim 7); adding one or more lysine residues to coat protein to maximize attachment of antigen molecules to the adenovirus coat protein [0066](as recited in claim 1); including incorporation of lysine residues into one or more loops of hexon [0067]; including one or more non-native lysine residues [0066](as recited in claims 1, 4, 5, 6, 7, 9); adenovirus comprising transgenes [0068](as recited in claim 11).
Therefore, the instant claims are considered an obvious embodiment in view of the teachings or suggestions of Crystal et al., and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al. as applied to claims 1, 4-7, 9, 11 above, and further in view of Agbandje-McKenna et al. (WO2016134338)(See PTO-892: Notice of References Cited)(hereinafter “Agbandje-McKenna et al.-2”).
See claim 10 as submitted 7/21/2022.
See the teachings of Crystal et al. above. 
Crystal et al. does not teach: AAV5.
Agbandje-McKenna et al.-2 teaches: rAAV particles (abstract); AAV5 (p. 31).
One of ordinary skill in the art would have been motivated to use AAV5 as taught by Agbandje-McKenna et al.-2 as AAV as taught by Crystal et al. Crystal et al. teaches using AAV, and Agbandje-McKenna et al.-2 teaches such an AAV (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using AAV5 as taught by Agbandje-McKenna et al.-2 as AAV as taught by Crystal et al. There would have been a reasonable expectation of success given the underlying materials (AAV as taught by Crystal et al. and Agbandje-McKenna et al.-2) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anguela et al. (US20210363192)(See PTO-892: Notice of References Cited).
See claims 1, 4-11 as submitted 7/21/2022.
See also the 35 U.S.C. 112(b) rejection above. For the purposes of this rejection, the wherein clause is interpreted to also apply to embodiment (i) as elected.
It is noted that the citations below are in reference to US20210363192 priority document 62/663963.
Anguela et al. teaches: AAV capsid protein modified to have peptide insertion between 5-60 amino acids [0003](as recited in claims 1, 4, 5); packaged for infection [0074](as recited in claim 1); wherein insertion may provide the AAV with increased binding affinity [0067](interpreted as insertion in a portion of the capsid that is exposed to the surface as recited in claim 1); peptide insertion including SEQ ID NO: 86 (including multiple lysines within 3 amino acids of each other)(Table 2)(as recited in claims 1, 6, 7, 9); including arginine (as recited in claim 8); AAV5 [0117](as recited in claim 10); heterologous gene [0138](as recited in claim 11).
Therefore, the instant claims are considered an obvious embodiment in view of the teachings or suggestions of Anguela et al., and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Agbandje-McKenna et al. (WO2016134338)(“Agbandje-McKenna et al.-2”)(cited above) teaches: increasing rAAV tropism for hematopoietic stem cells comprising altering surface exposed loop of AAV capsid protein to introduce one or more amino acid substitutions that result in increased P antigen binding; including in surface exposed loop (loop VIII)(p. 3).
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648